DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are pending in this application.  Applicant’s election without traverse of Species II in the reply filed on December 17, 2020, is acknowledged.  Claims 3-5, 8, and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-2, 6-7, 9-14, and 18-20 are examined in this Office action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 16, 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18, the limitation “the second semiconductor chip” in the last two lines renders the claim indefinite, because there is a lack of antecedent basis in the claims. For purposes of examination, Examiner is reading this limitation as “the at least one second semiconductor chip”.
Claims 19-20, which depend from claim 18, are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal et al. (U.S. Pub. No. 2016/0334845), in view of Chen et al. (U.S. Pub. No. 2018/0151530).
Regarding claim 1, Mittal et al. teaches a semiconductor package, comprising: a frame (Fig. 5, 224, ¶ [0038]) having a through-hole (Fig. 5); a semiconductor chip (Fig. 5, 222, ¶ [0038]) disposed in the through-hole of the frame, and having an active surface (Fig. 5, bottom surface) on which a connection pad (Fig. 5, not illustrated or discussed directly, but there is inherently a connection pad coupled to solder 225, ¶ [0041]) is disposed and an inactive surface (Fig. 5, top surface) opposite to the active surface; a thermoelectric device (Fig. 5, 210, ¶ [0038]) disposed on the inactive surface of the semiconductor chip (Fig. 5), and including a semiconductor layer (e.g., Fig. 6, 602, ¶ [0056]) and an electrode layer (e.g., Fig. 6, 612/614, ¶ [0056]) connected to the semiconductor layer; and a first connection structure (Fig. 5, 226/227, ¶ [0039]) disposed on the active surface of the semiconductor chip, and including a first redistribution layer (Fig. 5, ¶ [0039], arbitrarily selecting the top interconnect layer as the “first redistribution layer”) electrically connected to the connection pad of the semiconductor chip (Fig. 5, electrically connected through solder 225).
Mittal et al. fails to teach explicitly the thermoelectric device disposed in the through-hole of the frame and an encapsulant sealing at least portions of the semiconductor chip and the thermoelectric device. However, these limitations are ultimately directed to two size-related variables: (1) the thickness of the semiconductor chip/thermoelectric device; and (2) the relative thicknesses of the “frame” and “encapsulant”. With respect to the thickness of the semiconductor chip and/or thermoelectric device, Chen et al. teaches that the thickness of the semiconductor chip (e.g., Fig. 11, 114, ¶ [0021]) can vary, depending on the type of semiconductor chip used. Further, Chen et al. teaches that the frame and/or encapsulant (e.g., Fig. 11, 130, ¶ [0026]) can encapsulate at least portions of the semiconductor chip and any items disposed directly over it. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the semiconductor chip of Mittal et al. thinner, if the type of semiconductor chip being used called for it, and once this is done, to have the frame and/or encapsulant encapsulate at least portions of the semiconductor chip and the thermoelectric device, as shown by Chen et al. 
With respect to the relative thicknesses of the “frame” and the “encapsulant”, Examiner notes that while Applicant has illustrated these as separate structures in the Drawings, and described them as separate structures in the Specification, these two “structures” are made of the same material (see  ¶¶ [0059] & [0070]). Consequently, in the final, completed package, they are indistinguishable from a solid block of material. As a result, Examiner is free to arbitrarily segregate structure 224 of Mittal et al., as modified by Chen et al., into a “frame” and an “encapsulant” to meet limitations such as the thermoelectric device disposed in the through-hole of the frame and an encapsulant sealing at least portions of the semiconductor chip and the thermoelectric device.
Regarding claim 2, Mittal et al. fails to teach explicitly a semiconductor package further comprising: a second connection structure disposed on the frame (Fig. 5, 224, ¶ [0038], and including a second redistribution layer electrically connected to the connection pad (Fig. 5, not illustrated or discussed directly, but there is inherently a connection pad coupled to solder 225, ¶ [0041]) of the semiconductor chip (Fig. 5, 222, ¶ [0038]) and the electrode layer (e.g., Fig. 6, 612/614, ¶ [0056]) of the thermoelectric device (Fig. 5, 210, ¶ [0038]). Chen et al. teaches a semiconductor package having a second connection structure (Fig. 11, 110, ¶ [0019]) disposed on a frame (Fig. 11, 130, ¶ [0026]) and including a second distribution layer (Fig. 11, 110, ¶ [0019]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add the second connection structure of Chen et al. to the semiconductor package of Mittal et al., if, for example, one needed to fan-in the interconnections from a low to high density connection. This would ultimately be a design choice, if, for example, the second device (Fig. 5, 204, ¶ [0037]) required a higher density connection than the low-density connections surrounding the semiconductor die 222. 
Regarding the limitation that the second redistribution layer be electrically connected to the connection pad of the semiconductor chip and the electrode layer of the thermoelectric device, Mittal et al. teaches that the electrode layer of the thermoelectric device can be electrically connected in any number of ways (see, e.g., Figs. 13-15 and related text), and one having ordinary skill in the art before the effective filing date of the invention would have known that the second redistribution layer could be electrically connected to the connection pad of the semiconductor chip, in order for the semiconductor chip to interact electrically with the second semiconductor chip 222. Each of these claimed electrical connections can be made, or not made, based entirely on the nature of the first and second semiconductor chips, and the desired overall application for the semiconductor package. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to electrically connect the second redistribution layer (once added) to the connection pad of the semiconductor chip and the electrode layer of the thermoelectric device, based entirely on the nature of the first and second semiconductor chips, and the desired overall application for the semiconductor package.
Regarding claim 6, Mittal et al. teaches a semiconductor package wherein the electrode layer (e.g., Fig. 6, 612/614, ¶ [0056]) of the thermoelectric device (Fig. 15, 210, ¶ [0038]) includes a terminal portion protruding outwardly from the thermoelectric device (Fig. 15, noting that Mittal et al. teaches this as an obvious modification of the package taught in Fig. 5 and discussed above), and the terminal portion extends along a side surface of the semiconductor chip (Fig. 15, 222, ¶ [0038]). 
 Regarding the limitation that the terminal portion be connected to a wiring layer of the frame, Mittal et al. teaches that the electrode layer of the thermoelectric device can be electrically connected in any number of ways (see, e.g., Figs. 13-15 and related text). Each of these claimed electrical connections can be made, or not made, based entirely on the desired overall application for the semiconductor package. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to electrically connect the terminal portion to a wiring layer of the frame, based entirely on the desired overall application for the semiconductor package.
Regarding claim 7, Mittal et al. teaches a semiconductor package wherein an insulating layer (Fig. 15, relevant portion of 224, ¶ [0038]) is interposed between the side surface of the semiconductor chip (Fig. 15, 222, ¶ [0038]) and the terminal portion (Fig. 15). 
Regarding claim 9, Mittal et al. teaches a semiconductor package wherein the semiconductor layer (e.g., Fig. 6, 602, ¶ [0056]) of the thermoelectric device (Fig. 5, 210, ¶ [0038]) is disposed to overlap the semiconductor chip (Fig. 5, 222, ¶ [0038]) in a plan view perpendicular to a stacking direction (Fig. 5, though this is a cross-sectional view, it can be seen that the claimed overlap is taught in a plan view).
Regarding claim 10, the combination of Mittal et al. and Chen et al. teaches a semiconductor package wherein an upper surface of the thermoelectric device (Fig. 5, 210, ¶ [0038]) is located at a level higher than a level of an upper surface of the frame (Fig. 5, 224, ¶ [0038]) in a stacking direction (Fig. 5, see above discussion with claim 1 regarding arbitrary segregation of 224 into a “frame” and an “encapsulant”; Examiner can do so here in order to teach this limitation).
Regarding claim 11, Mittal et al. teaches a semiconductor package wherein, in the thermoelectric device (Fig. 5, 210, ¶ [0038]), the electrode layer (e.g., Fig. 6, 612/614, ¶ [0056]) is disposed in each of upper and lower surfaces of the semiconductor layer (e.g., Fig. 6, 602, ¶ [0056]), and the thermoelectric device further includes a heat conductive layer (e.g., Fig. 2, 270/272, ¶¶ [0038] & [0046]) disposed in each of upper and lower surfaces of the electrode layer.
Regarding claim 12, Mittal et al. teaches a semiconductor package wherein the semiconductor layer (e.g., Fig. 6, 602, ¶ [0056]) of the thermoelectric device (Fig. 5, 210, ¶ [0038]) is provided as a plurality of semiconductor layers spaced apart from each other and arranged in grid form (e.g., Fig. 8 and related text).
Regarding claim 13, Mittal et al. teaches a semiconductor package further comprising: an adhesive layer (e.g., Fig. 2, 270, ¶ [0038]) disposed between the thermoelectric device (Fig. 5, 210, ¶ [0038]) and the semiconductor chip (Fig. 5, 222, ¶ [0038]).
Regarding claim 14, Mittal et al. fails to teach a semiconductor package further comprising: a passive component attached to a lower surface of the first connection structure (Fig. 5, 226/227, ¶ [0039]). Chen et al. teaches a semiconductor package having a passive component (Fig. 11, 140, ¶ [0034]) attached to a lower surface of the first connection structure (Fig. 11, 132, ¶ [0027]). Chen et al. teaches that one can create smaller semiconductor packages having a smaller footprint on a printed circuit board by attaching a passive component to a lower surface of the first connection structure (¶ [0002]). It would have been obvious to one having ordinary skill in the art to attach a passive component to a lower surface of the first connection structure of Mittal et al., as taught by Chen et al., in order to create a smaller semiconductor package having a smaller footprint on a printed circuit board.
Regarding claim 18, Mittal et al. teaches a semiconductor package, comprising: a first semiconductor package (Fig. 5, 502, ¶ [0052]) including: a frame (Fig. 5, 224, ¶ [0038]) having a through-hole (Fig. 5); a first semiconductor chip (Fig. 5, 222, ¶ [0038]) disposed in the through-hole of the frame, and having an active surface (Fig. 5, bottom surface) on which a connection pad (Fig. 5, not illustrated or discussed directly, but there is inherently a connection pad coupled to solder 225, ¶ [0041]) is disposed and an inactive surface (Fig. 5, top surface) opposite to the active surface; a thermoelectric device (Fig. 5, 210, ¶ [0038]) disposed on the inactive surface of the first semiconductor chip (Fig. 5); a first connection structure (Fig. 5, 226/227, ¶ [0039]) including a first redistribution layer (Fig. 5, ¶ [0039], arbitrarily selecting the top interconnect layer as the “first redistribution layer”) disposed on the active surface of the first semiconductor chip, and electrically connected to the connection pad of the first semiconductor chip (Fig. 5, electrically connected through solder 225); and a second semiconductor package (Fig. 5, 204, ¶ [0037]) disposed on the first semiconductor package, and including a wiring substrate (Fig. 5, 240, ¶ [0044]), at least one second semiconductor chip (Fig. 5, 242, ¶ [0044]) disposed on the wiring substrate, and a second encapsulant (Fig. 5, 244, ¶ [0044]) sealing at least a portion of the second semiconductor chip.
Mittal et al. fails to teach explicitly the thermoelectric device disposed in the through-hole of the frame and a first encapsulant sealing at least a portion of the first semiconductor chip. However, these limitations are ultimately directed to two size-related variables: (1) the thickness of the semiconductor chip/thermoelectric device; and (2) the relative thicknesses of the “frame” and “encapsulant”. With respect to the thickness of the semiconductor chip and/or thermoelectric device, Chen et al. teaches that the thickness of the semiconductor chip (e.g., Fig. 11, 114, ¶ [0021]) can vary, depending on the type of semiconductor chip used. Further, Chen et al. teaches that the frame and/or encapsulant (e.g., Fig. 11, 130, ¶ [0026]) can encapsulate at least portions of the semiconductor chip and any items disposed directly over it. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the semiconductor chip of Mittal et al. thinner, if the type of semiconductor chip being used called for it, and once this is done, to have the frame and/or encapsulant encapsulate at least portions of the semiconductor chip and the thermoelectric device, as shown by Chen et al. 
With respect to the relative thicknesses of the “frame” and the “encapsulant”, Examiner notes that while Applicant has illustrated these as separate structures in the Drawings, and described them as separate structures in the Specification, these two “structures” are made of the same material (see  ¶¶ [0059] & [0070]). Consequently, in the final, completed package, they are indistinguishable from a solid block of material. As a result, Examiner is free to arbitrarily segregate structure 224 of Mittal et al., as modified by Chen et al., into a “frame” and an “encapsulant” to meet limitations such as the thermoelectric device disposed in the through-hole of the frame and a first encapsulant sealing at least a portion of the first semiconductor chip.
Mittal et al. also fails to teach explicitly a semiconductor package having a second connection structure disposed on the frame (Fig. 5, 224, ¶ [0038]) and including a second redistribution layer electrically connected to the connection pad (Fig. 5, not illustrated or discussed directly, but there is inherently a connection pad coupled to solder 225, ¶ [0041]) of the first semiconductor chip (Fig. 5, 222, ¶ [0038]), wherein the wiring substrate is electrically connected to the second connection structure through a connection terminal (Mittal et al. Fig. 5, 520, ¶ [0054]). Chen et al. teaches a semiconductor package having a second connection structure (Fig. 11, 110, ¶ [0019]) disposed on a frame (Fig. 11, 130, ¶ [0026]) and including a second distribution layer (Fig. 11, 110, ¶ [0019]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add the second connection structure of Chen et al. to the semiconductor package of Mittal et al., if, for example, one needed to fan-in the interconnections from a low to high density connection. This would ultimately be a design choice, if, for example, the second device (Fig. 5, 204, ¶ [0037]) required a higher density connection than the low-density connections surrounding the semiconductor die 222. 
Regarding the limitation that the second redistribution layer be electrically connected to the connection pad of the first semiconductor chip, one having ordinary skill in the art before the effective filing date of the invention would have known that the second redistribution layer could be electrically connected to the connection pad of the first semiconductor chip, in order for the first semiconductor chip to interact electrically with the second semiconductor chip. Each of these claimed electrical connections can be made, or not made, based entirely on the nature of the first and second semiconductor chips, and the desired overall application for the semiconductor package. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to electrically connect the second redistribution layer (once added) to the connection pad of the semiconductor chip and the electrode layer of the thermoelectric device, based entirely on the nature of the first and second semiconductor chips, and the desired overall application for the semiconductor package.
Regarding the limitation wherein the wiring substrate is electrically connected to the second connection structure through the connection terminal, this would inherently result once the second connection structure is taught, as discussed above.
Regarding claim 19, Mittal et al. teaches a semiconductor package wherein the thermoelectric device (Fig. 5, 210, ¶ [0038]) includes a semiconductor layer (e.g., Fig. 6, 602, ¶ [0056]) and an electrode layer (e.g., Fig. 6, 612/614, ¶ [0056]) connected to the semiconductor layer.
The combination of Mittal et al. and Chen et al. fail to teach explicitly that the second redistribution layer is electrically connected to the electrode layer. However, Mittal et al. teaches that the electrode layer of the thermoelectric device can be electrically connected in any number of ways (see, e.g., Figs. 13-15 and related text). Each of these claimed electrical connections can be made, or not made, based entirely on the nature of the desired overall application for the semiconductor package. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to electrically connect the second redistribution layer (once added) to the the electrode layer of the thermoelectric device, based entirely on the desired overall application for the semiconductor package.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mittal et al. (U.S. Pub. No. 2016/0334845) and Chen et al. (U.S. Pub. No. 2018/0151530), as applied to claim 18, above, further in view of Hyun et al. (U.S. Pub. No. 2015/0062824).
Regarding claim 20, Mittal et al. and Chen et al. fail to teach a semiconductor package wherein the at least one second semiconductor chip (Fig. 5, 242, ¶ [0044]) is electrically connected to the wiring substrate (Fig. 5, 240, ¶ [0044]) by a wire. Instead, the at least one second semiconductor chip is electrically connected to the wiring substrate by solder balls (Fig. 5, 245, ¶ [0045]). Hyun et al. shows that a wire (Fig. 23, 516, ¶ [0148]) is an equivalent structure in the art. Therefore, because these two modes of connecting a semiconductor chip to a wiring substrate were art-recognized equivalents at the time the invention was effectively filed, one of ordinary skill in the art would have found it obvious to substitute a wire for a solder ball, depending on the desired application for the package.
Cited Prior Art
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893